Appellant was convicted in the County Court of Mitchell County on a charge of wilfully failing and refusing to work on a public road, or pay the sum required by law, after due summons.
What purports to be a statement of the facts is found in the record, and is followed by the following statement: "It is agreed that the above and foregoing is a true and correct statement of all the material facts proven upon the trial of the above-styled and numbered cause." *Page 126 
This agreement is signed by the county attorney, and is approved by the county judge, but is not signed by the appellant or any counsel for him. We think it affirmatively appears from the recitals that the statement of facts in this case can not be treated as a statement made up by the court; that it should not and can not be considered as a statement of facts, and is distinguishable from the rule laid down in Lozano v. State, 81 S.W. Rep., 37, as well as the decision this day rendered in the case of Brown v. State. Besides this, in any event, the statement of facts can not be considered, for the reason that it appears not to have been filed in the court below.
There is no bill of exceptions contained in the record, and in the condition in which we find it, there is no question or issue made which, in the absence of the statement of facts, we can review. There being no error, as we believe, in the proceedings as evidenced by the record, the judgment of conviction is hereby affirmed.
Affirmed.